Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/25/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
It has been placed in the application file. 
For applicant’s convenience, examiner has included a copy of the foreign patent document CA2696248C; thus, the information referred to therein has been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 1, it is suggested to replace the phrase “Apparatus” with --An apparatus-- to improve clarity.
Claim 12 is objected to because of the following informalities: in line 1, it is suggested to replace the phrase “In an apparatus” with --An apparatus-- to improve clarity.
Claim 14 is objected to because of the following informalities: in line 1, it is suggested to replace the phrase “In a method” with --A method-- to improve clarity.
Claim 14 is objected to because of the following informalities: in line 10, it is suggested to replace the article “a” with --the-- in the phrase “a wellhead” to avoid a double inclusion issue.
Claim 16 is objected to because of the following informalities: in line 4, it is suggested to replace the word “cland” with --clean-- to fix a typographical error.
Claim 19 is objected to because of the following informalities: in line 1, it is suggested to replace the phrase “In a method” with --A method-- to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “said outlet lines” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12 in the last 2 lines, it is not clear which actuator is operatively connected to the logic control unit because there is a corresponding actuator for each valve member which results in having multiple actuators being present. For examination purposes, it is assumed that the logic control unit is operatively connected to each actuator.
Claim 21 recites the limitation “said flow meters” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 22, it is not clear if there is a single mechanical plunger that is incorporated into both chambers so that there is only one plunger for the entire assembly, or if there is a corresponding mechanical plunger that is incorporated into each chamber so that there are two plungers for the entire assembly. For examination purposes, it is assumed that the steps include incorporating a mechanical plunger within each one of said first and second chambers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Procita et al. US20200149380.
Regarding independent claim 14, Procita discloses, in Figures 1-2,
A method (See figs. 1-2; para (0031], (0040]) of pressurizing and discharging slurry (para [0032] - "dirty fluid") into a wellhead ·(not shown; para [0034], {0072]), the steps comprising: filling a first chamber (202b - "second chamber'', fig. 2), a second chamber (202a - "first chamber'', fig. 2) and frac pumps (102 - "frac pumps", fig. 1) with clean fluid (para [0029] - "clean fluid"); injecting slurry (212 - "low pressure dirty fluid", fig. 2) into said first chamber and displacing fluid from said first chamber into one of said frac pumps (See fig. 2; para {0044]; low pressure dirty fluid 212 moves into chamber 202b and displaces low pressure clean fluid 214); injecting pressurized fluid (210 - "high pressure clean fluid", fig. 2) from one of said frac pumps into said second chamber and displacing contents of said second chamber (See fig. 2; para [0044]; high pressure clean fluid 210 displaces high pressure dirty fluid 216) into a wellhead (not shown; para [0034], [0044]; [0072]; high pressure dirty fluid 216 is transferred directly to well); and reversing directional valves (207a-b, 208a-b - "check valves", 300 - "control valve", fig. 2) thereby injecting slurry into said second chamber and displacing fluid from said second chamber into one of said frac pumps (para [0044]; See fig. 2; upon completion of a half cycle, the valves will be reversed and each piston 204a-b will move in the opposite direction within chambers 202a-b shown in fig. 2; low pressure dirty fluid will now be injected into chamber 202a and high pressure clean fluid 210 will be injected into chamber 202b).

Regarding claim 15, Procita discloses The method according to claim 14 wherein said steps further include simultaneously injecting slurry (212 - "low pressure dirty fluid", fig. 2) into said first chamber (202b - "second chamber'', fig. 2) whereby clean fluid is displaced into said frac pumps (para [0044) - "The low pressure clean fluid 214 may be discharged (e.g., emptied, expelled, etc.) through the clean control valve 206 as the piston 204b moves in a direction toward the clean side 220b of the piston 204b") and injecting pressurized clean fluid (210 - "high pressure clean fluid", fig. 2) into said second chamber (202a - "chamber", fig. 2) thereby displacing contents of said second chamber into the wellhead (para [0044] - "The high pressure clean fluid 210 may act on the piston 204a moving the piston 204a in a direction toward the dirty side 221 a of the piston 204a and compressing the dirty fluid in the first chamber 202a to produce the high pressure dirty fluid 216. The high pressure dirty fluid 216 may exit the first chamber 202a through the dirty discharge control valve 208a.").

Regarding claim 16, Procita discloses The method according to claim 14 wherein said step of reversing directional valves (para [0044]; See fig. 2; upon completion of a half cycle, the valves will be reversed and each piston 204a-b will move in the opposite direction within chambers 202a-b shown in fig. 2; low pressure dirty fluid will now be injected into chamber 202a and high pressure clean fluid 210 will be injected into chamber 202b) includes simultaneously injecting slurry (212 - "low pressure dirty fluid", fig. 2) into said second chamber (202a - "chamber'', fig. 2) displacing clean fluid into said frac pumps (See fig. 2; para [0044]; reverse of what is shown in fig. 2) and injecting pressurized clean fluid (210 - "high pressure clean fluid", fig. 2; Note: See Box VIII) into said first chamber (202b - "second chamber", fig. 2) thereby displacing contents of said first chamber into the wellhead (See fig. 2; para [0044]; reverse of what is shown in fig. 2).

Claim(s) 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shampine US20200063545.
Regarding independent claim 19, Shampine discloses, in Figures 1-7, 15, and 17,
A method (See figs. 1-7, 15 and 17: para (0037]. (0044), (0090], [0098]-(0100]; figs. 1-7 show details of pressure exchanger 200) for pressurizing slurry (110 - "dirty fluid", fig. 3; para (0075)), having a blender (304 - "mixer", figs. 15 and 17) and at least one frac pump (306 - "frac pumps", figs. 15 and 17), the steps comprising: intermixing fluid and sand within said blender forming a slurry (para (0079]; mixer 304 forms dirty fluid 110): injecting low-pressure slurry into a first chamber {left 320 - "fluid pressure exchanger", fig. 17; example chamber 100 shown in figs. 1-4: dirty fluid 110 is injected therein) and discharging pressurized slurry from a second chamber (right 320 - "fluid pressure exchanger", fig. 17; example chamber 100 shown in figs. 1-4) into a wellhead (313- "wellhead", fig. 15; see figs. 15 and 17; see how high pressure dirty fluid 110 leaves chamber through manifold 418 towards well 311; para (0099]); displacing fluid from said first chamber (See figs. 3-4; see how dirty fluid 110 is displaced by clean fluid 120) and injecting low-pressure slurry into said second chamber {See fig. 2; see how chamber 100 has had low pressure dirty fluid 110 injected therein); measuring fluid flow from said first chamber and said second chamber to said frac pump (428 - "flow meter", fig. 17; para (0102]) and recording said fluid flow measurement on a logic control unit (312 - "control unit", fig. 15; para [0079)); actuating valve members based upon said fluid flow measurement (para (0079). (0102]; control unit 312 controls flow of fluid through mixer 304, pumps 306 and well 311 thus it actuates valves 106,107,114,116 based on flow meter428); injecting pressurized fluid into said first chamber (See figs. 3-4; para (0041)-(0042); see how pressurized clean fluid 120 is injected into chamber 100 to displace dirty fluid 110); and discharging pressurized slurry from said first chamber into a wellhead (313 - "wellhead", fig. 15; see figs. 15 and 17; see how high pressure dirty fluid 110 leaves chamber through manifold 418 towards well 311; para [0099)) and injecting pressurized fluid into said second chamber (See figs. 3-4; para (0041 )-(0042]; see how pressurized clean fluid 120 is injected into chamber 100 to displace dirty fluid 110).

Regarding claim 20, Shampine discloses The method according to claim 19 wherein said steps are repeated after each cycle (para (0043)).

Regarding claim 22, Shampine discloses The method according to claim 19 wherein the steps include incorporating a mechanical plunger within said first and second chambers (103 - "boundary", fig. 3; para (0038)-(0039]; floating piston within chamber acts as mechanical plunger between fluids 110, 120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shampine US20200063545 in view of Oklejas US10837465.
Regarding independent claim 1, Shampine discloses, in Figures 1-7, 15, and 17,
Apparatus (See figs. 1-7, 15 and 17; para (0037], (0044], (0090], [0098)-(0100]; figs. 1-7 show details of pressure exchanger 200) for pressurizing and intermixing sand and fluid (para [0058], (0075]) using a blender (304 - "mixer", figs. 15 and 17) and frac pumps (306 - "frac pumps", figs. 15 and 17) for discharge into a wellhead (313 - "wellhead", fig. 15), comprising: at least one pair of synchronized pressure chambers (320 - "fluid pressure exchanger'', fig. 17; shown in more detail in figs. 1-7; each pressure exchanger 320 is made from pressure exchanger 200 with chambers 100), each of first and second chambers adapted for vertical (para (0038]) or semi-horizontal orientation; at least two inlet lines (See fig. 17; see dirty fluid inlets 331; See fig. 1; see conduit 108 attached to valve 106) secured at a first end of each of said first chamber and said second chamber (See figs. 1 and 17; first end is the top of exchangers 320 and right side of exchanger 100) and in fluid communication with said blender {para (0040], [0099]); at least two high pressure outlet lines (See fig. 17; see pressurized fluid outlet 333; See fig. 1; see conduit 113 attached to valve 112) secured at said first end of each of said first chamber and said second chamber (See figs. 1 and 17; secured at same side as inlets 331 and valve 106) and in fluid communication with said wellhead (para (0099] - connects to injection conduit 420 which leads to well 311 ); at least two outlet lines (See fig. 17; see clean fluid outlet 334; See fig. 1; see conduit 116 attached to valve 114) secured to a second end of each said first chamber and said second chamber (See figs. 1 and 17; second end is the bottom of exchangers 320 and left side of ·exchanger 100) and to said frac pumps (para [0099) - connects to discharge line 424 which leads to pumps 306); at least two high pressure inlet lines (See fig. 17; see clean fluid inlet 332; See fig. 1; see conduit 109 attached to valve 107) secured to said second end of each of said first and said second chamber (See figs. 1 and 17; secured at same side as inlets 332 and valve 107) and to said frac pumps (See fig 17; see how pumps 306 lead directly to inlets 332 through manifold 416); first valve members (collectively 106, 112 - '.'valves", fig. 1; para [0039)-(0040]; first valve members include valves 106, 112 from both exchangers 320) operatively connected to said inlet lines and said high pressure outlet lines proximal to said first end of each of said first chamber and said second chamber (See figs. 1 and 17); second valve members (collectively 107, 114 - "valves", fig. 1; para (0039)-(0040]; second valve members include valves 107, 114 from both exchangers 320) operatively connected to said outlet lines and said high pressure inlet lines proximal to said second end of each of said first chamber and said second chamber (See figs. 1 and 17), and will mechanically connected to said outlet line (See fig. 17; para (0102]) and operatively connected to a logic control unit (312 - "control unit", fig. 15) including at least one valve actuator (para (0079], (0097]), (0102]; control unit 312 controls control valve 426 which must include some sort of valve actuator to change the state of each valve).
Shampine does not disclose wherein the flow meter comprises flow meters mechanically connected to each of said outlet lines.
Oklejas teaches wherein the flow meter comprises flow meters mechanically connected to each of said outlet lines (Oklejas; flow rate sensors 22 and 24 are used for the purpose of providing feedback to injection systems 10 and 10A for the controller 20 to control multiple valves; col. 5:2-8; the flow rate sensors 22/24 are located proximal to corresponding valves to be controlled).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the flow detection and the logic control unit/controller as taught by Shampine to include multiple flow meters and to control multiple valves using the controller as taught by Oklejas to yield flow meters mechanically connected to each of said outlet lines and operatively connected to a logic control unit for the purpose of providing feedback to the controller to control multiple valves (Oklejas; flow rate sensors 22 and 24 are used for the purpose of providing feedback to injection systems 10 and 10A for the controller 20 to control multiple valves; col. 5:2-8; the flow rate sensors 22/24 are located proximal to corresponding valves to be controlled) and to allow monitoring of each individual pressure chamber to better identify the source of any fluid losses/leaks.

Regarding claim 2, modified Shampine teaches the invention substantially as claimed as described above, and the apparatus according to claim 1 wherein said first and second chambers (See figs. 1-7; see pressure exchanger 200 formed from chambers 100) include elongated chamber walls (See fig. 5; see elongated wall of housing 210) and cap ends (202, 203 - "end caps", fig. 5) secured to opposite ends of each of said first and second chambers (See figs. 5-7).

Regarding claim 3, modified Shampine teaches the invention substantially as claimed as described above, and the apparatus according to claim 1 wherein said flow meters (428 - "flow meter", fig. 17; duplicated in claim 1) are located proximal (Oklejas; flow rate sensors 22 and 24 are used for the purpose of providing feedback to injection systems 10 and 10A for the controller 20 to control multiple valves; col. 5:2-8; the flow rate sensors 22/24 are located proximal to corresponding valves to be controlled) to said second valve members on said outlet lines (See fig. 17).

Regarding claim 4, modified Shampine teaches the invention substantially as claimed as described above, and the apparatus according to claim 1 wherein said logic control unit (para [00791) is adapted to control said first and second valve members (Oklejas; flow rate sensors 22 and 24 are used for the purpose of providing feedback to injection systems 10 and 10A for the controller 20 to control multiple valves; col. 5:2-8; the flow rate sensors 22/24 are located proximal to corresponding valves to be controlled).

Regarding claim 7, modified Shampine teaches the invention substantially as claimed as described above, and the apparatus according to claim 1 wherein said at least two inlet lines include a combination of a low-pressure line (See fig. 17; see dirty fluid inlets 331; See fig. 1; see conduit 108 attached to valve 106; para [0063), [0099]) and a high-pressure line (See fig. 17; see clean fluid inlet 332; See fig. 1; see conduit 109 attached to valve 107; para [0063), [0099]).

Regarding claim 8, modified Shampine teaches the invention substantially as claimed as described above, and the apparatus according to claim 1 wherein said at least two outlet lines include a combination of a low-pressure line (See fig. 17; see clean fluid outlet 334; See fig. 1; see conduit 116 attached to valve 114; para (0063), [0099)) and a high-pressure line (See fig. 17; see pressurized fluid outlet 333; See fig. 1; see conduit 113 attached to valve 112; para [0063), [0099]).

Regarding claim 9, modified Shampine teaches the invention substantially as claimed as described above, and the apparatus according to claim 1 wherein said frac pumps (306 - "frac pumps", figs. 15 and 17) provide pressurization to said fluid in said high-pressure inlet lines (See figs. 15 and 17; para [0081)-(00821).

Regarding claim 10, modified Shampine teaches the invention substantially as claimed as described above, and the apparatus according to claim 1 wherein said pressurized fluid forces sand and fluid into said high-pressure outlet lines (See fig. 3; para [00411).

Regarding claim 11, modified Shampine teaches the invention substantially as claimed as described above, and the apparatus according lo claim 1 wherein each of said first and second chambers includes a mechanical plunger (103 - "boundary", fig. 3; para [0038)-(0039); floating piston within chamber acts as mechanical plunger between fluids 110, 120).

Regarding independent claim 12, Shampine discloses, in Figures 1-7, 15, and 17,
An apparatus (See figs. 1-7, 15 and 17; para [0037), [0044], [0090), [0098)-[0100]; figs. 1-7 show details of pressure exchanger 200) for injecting pressurized slurry (110 - "dirty fluid", fig. 3; para [0075]) into a wellhead (313 - "wellhead", fig. 15), the apparatus having a blender unit (304 - "mixer", figs. 15 and 17) and at least one fracturing pump (306 - "frac pumps", figs. 15 and 17), the apparatus comprising: dual elongated chambers (320- "fluid pressure exchanger", fig. 17; shown in more detail in figs. 1-7; each pressure exchanger 320 is made from pressure exchanger 200 with chambers 100) having upper and lower cap ends (202, 203 - "end caps", fig. 5) sealing each of said chambers (See figs. 5-7; para [0045)); at least one outlet (See fig. 17; see clean fluid outlet 334; See fig. 1; see conduit 116 attached to valve 114) and at least one high-pressure inlet (See fig. 17; see clean fluid inlet 332; See fig. 1; see conduit 109 attached to valve 107) proximal to an end of each of said chambers (See figs. 1 and 17; see left side of fig. 1 ); at least one inlet (See fig. 17; see dirty fluid inlets 331; See fig. 1; see conduit 108 attached to valve 106) and at least one-high pressure outlet (See fig. 17; see pressurized fluid outlet 333; See fig. 1; see conduit 113 attached to valve 112) proximal to an end of each of said chambers (See figs. 1 and 17; see right side of fig. 1 ); each of said inlets and outlets having corresponding valve members (collectively 106, 107, 114, 116 - "valves", fig. 1; para [0039]-[0040]); said outlet line having a mechanically connected flow meter (428 - "flow meter", fig. 17; para [0102]); each of said valve members having a corresponding actuator with valve actuator arms (para (0079], [00971), [0102]; valves 106, 107, 114, 116 all alternate between an open and closed position which must include some sort of valve actuator arm to change the state of each valve); and a logic control unit (312 - "control unit", fig. 15) operatively connected to said actuator, said valve members and said valve actuator arms (See figs. 1, 15 and 17; see how control unit 312 is operative to control portions of the apparatus such as actuators of valves 106, 107, 114, 116) 
Shampine does not disclose wherein the at least one outlet and high-pressure inlet are proximal an upper end of the chamber; wherein the at least one inlet and high-pressure outlet are proximal a lower end of the chamber; and wherein the each of said outlet lines has a mechanically connected flow meter.
However, Shampine teaches that the chambers are oriented vertically (para [0038)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to position the at least one outlet, the high-pressure inlet, the at least one inlet, and the high-pressure outlet as taught by Shampine so that the at least one outlet and high-pressure inlet are proximal the upper end of the chamber, and the at least one inlet and high-pressure outlet are proximal the lower end of the chamber since it is obvious to try from a finite/limited number of options (each inlet and outlet are positioned at one of the two distal ends for a corresponding chamber which presents a binary choice), in order to yield the predictable result of providing fluid flow control (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(E)). The purpose for performing the modification is to allow gravity to assist in the removal of the low-pressure fluid which may have a relatively higher density which allows for the low-pressure fluid to sink/gravity to the lower position/depth within the chamber.
Modified Shampine does not teach each of said outlet lines has a mechanically connected flow meter.
Oklejas teaches teach each of said outlet lines has a mechanically connected flow meter (Oklejas; flow rate sensors 22 and 24 are used for the purpose of providing feedback to injection systems 10 and 10A for the controller 20 to control multiple valves; col. 5:2-8; the flow rate sensors 22/24 are located proximal to corresponding valves to be controlled).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the flow detection and the logic control unit/controller as taught by Shampine to include multiple flow meters and to control multiple valves using the controller as taught by Oklejas to yield flow meters mechanically connected to each of said outlet lines and operatively connected to a logic control unit for the purpose of providing feedback to the controller to control multiple valves (Oklejas; flow rate sensors 22 and 24 are used for the purpose of providing feedback to injection systems 10 and 10A for the controller 20 to control multiple valves; col. 5:2-8; the flow rate sensors 22/24 are located proximal to corresponding valves to be controlled) and to allow monitoring of each individual pressure chamber to better identify the source of any fluid losses/leaks.

Regarding claim 13, modified Shampine teaches the invention substantially as claimed as described above, and the system according to claim 12 wherein said chambers include a free-floating plunger 103 - "boundary", fig. 3; para [0038)-(0039]; floating piston within chamber acts as free-floating plunger between fluids 110, 120).

Regarding claim 21, modified Shampine teaches the invention substantially as claimed as described above, and The method according to claim 19 wherein the steps further include calibration of flow through said first and second chambers with said flow meters (Oklejas; flow rate sensors 22 and 24 are used for the purpose of providing feedback to injection systems 10 and 10A for the controller 20 to control multiple valves; col. 5:2-8; the flow rate sensors 22/24 are located proximal to corresponding valves to be controlled) (since the specification does not recite the claim term “calibration”, the examiner uses broadest reasonable interpretation BRI to interpret the claim term “calibration” to mean adjusting the fluid flow to a desired flow rate that corresponds to operational requirements/goals).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shampine US20200063545 in view of Procita et al. US20200149380.
Regarding claim 5, Shampine teaches the invention substantially as claimed as described above, and the apparatus according to claim 1 wherein said first valve members.
Shampine does not teach wherein said first valve members comprise ball valves. 
Procita teaches ball valves (an apparatus (See figs. 1-2; para [0031], [0040]) for pressurizing and intermixing sand and fluid (para [0035]-(0036]) using a blender (106 - "mixing chamber", fig. 1) and frac pumps (102 - "pumps", fig. 1) for discharge into a wellhead (para (0034]) comprising at least one pair of synchronized pressure chambers (202a-b - "chambers", fig. 2) comprising first and second valve members (207a-d - "check valves", 300 - "clean control valve", fig. 2); wherein the first and second valve members comprise ball valves (para (0048], [00521)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each one of the first valve members as taught by Shampine with a ball valve as taught by Procita since both are known elements that obtain the predictable result of providing a fluid control means that cooperate with surface fluid flow lines with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Regarding claim 6, Shampine teaches the invention substantially as claimed as described above, and the apparatus according to claim 1 wherein said second valve members.
Shampine does not teach wherein said second valve members directional or sliding valves. 
Procita teaches directional/check valves (an apparatus (See figs. 1-2; para [0031], [0040]) for pressurizing and intermixing sand and fluid (para [0035]-(0036]) using a blender (106 - "mixing chamber", fig. 1) and frac pumps (102 - "pumps", fig. 1) for discharge into a wellhead (para (0034]) comprising at least one pair of synchronized pressure chambers (202a-b - "chambers", fig. 2) comprising first and second valve members (207a-d - "check valves", 300 - "clean control valve", fig. 2); wherein the first and second valve members comprise ball valves (para (0048], [00521)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each one of the second valve members as taught by Shampine with a check valve as taught by Procita since both are known elements that obtain the predictable result of providing a fluid control means that cooperate with surface fluid flow lines with a reasonable expectation of success and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Procita et al. US20200149380 in view of Shampine US20200063545.
Regarding claim 17, Procita teaches the invention substantially as claimed as described above, and teaches the method according to claim 14 whereby said steps are synchronized with a logic control unit (para [0048) - "controller"), actuating valves (para (0044], [0048]) 
Procita does not teach synchronized flow meters.
Shampine teaches synchronized flow meters (an apparatus (See figs. 1-7, 15 and 17; para (0037), (0044], [0090), (0098)-(0100]; figs. 1-7 show details of pressure exchanger 200) for pressurizing and intermixing sand and fluid (para [0058], (00751) using a blender (304 - "mixer", figs. 15 and 17) and frac pumps (306 - "frac pumps", figs. 15 and 17) for discharge into a wellhead (313 - "wellhead", fig. 15), comprising: a synchronized flow meter (428 - "flow meter", fig. 17) operatively connected and synchronized to a logic control unit (312 - "control unit", fig. 15)). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the synchronization as taught by Procita to include synchronized flow meters as taught by Shampine for the purpose of providing additional feedback to the logic control unit regarding the operating status of each chamber.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Procita et al. US20200149380 in view of Arribau et al. US20040218464.
Regarding claim 18, Procita teaches the invention substantially as claimed as described above, and teaches the method according to claim 14.
Procita does not teach wherein the steps further include blending liquids and solid particles by counterflow of the liquids to prevent contact with said pump. 
Arribau teaches a method (See figs. 7-9; para [0030)) comprising blending liquids and solid particles by counterflow (See fig. 9; para [0009], (0027)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the method as taught by Procita to include blending liquids and solid particles by counterflow of the liquids to prevent contact with said pump as taught by Arribau for the purpose of ensuring that the solids and liquids are properly blended in order to have the desired effect in the wellbore/reservoir.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luharuka et al. US8127844 teaches, in Figure 7, a flowchart and method for filling a pressure vessel and discharging from the pressure vessel.
Dotson et al. US9291038 teaches, in Figures 6-7, a flowchart and method of operating between two high-pressure vessels and a slurry tank.
Verma et al. US20180030968 teaches a pressure exchanger with two tubulars 50/60 that have respective pistons 55/65.
Procita et al. US10920555 teaches a pressure exchanger 104.
Haiderer et al. US11428058 teaches a missile 108 and a fluid delivery device 114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/8/22